Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 24 May 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        
                            My Dear General
                            Richmond May 24h 1781
                        
                        My official letter a Copy of which I Send to Congress will let you know the Situation of Affairs in this
                            Quarter—I ardently wish My Conduct May Meet with Your Approbation—Had I followed the first Impulsion of My temper, I
                            would Have Risked Some thing More—But I Have Been Guarding Against My Own Warmth, and this Consideration that a General
                            defeat which with Such a proportion of Militia Must Be Expected would involve this State and our Affairs into Ruin, Has
                            Rendered me Extremely Cautious in My Movements—Indeed, I am more Embarassed to Move, More Crippled in My projects than we
                            Have Been in the Northern States.
                        Had the Pennsylvanians Arrived Before Lord Cornwallis I was determined to attak the Ennemy and Have no doubt
                            But What we would Have Been Successfull—Their unaccountable delay Cannot Be too Much Lamented, and will make an Immense
                            diference to the fate of this Campaign—Should they Have Arrived time Enough to Support me in the Reception of Lord
                            Cornwallis’s first Stroke, I would Still Have thought it well Enough—But from an Answer of General Waïne Received this day
                            and dated the 19th I am affraid that in this Moment they Have Hardly left York town.
                        Public Stores and private property Being Removed from Richmond this place is a less Important object—I don’t
                            Believe it would Be prudent to Expose the troops for the Sake of a few Houses most of which are Empty—But I am Wavering
                            Betwen two inconveniences—Was I to fight a Battle I’ll Be Cut to pieces, the Militia dispersed, and the Arms lost—Was I to
                            decline fighting the Country would think Herself given up—I am therefore determined to Skarmish, But not to Engage too
                            far, and particularly to take Care against their Immense and excellent Body of Horse Whom the Militia fears like they
                            would so many wild Beasts.
                        A letter from General Grene to General Sumner is dated 5th May seven Miles Below Camden—the Baron is going to
                            Him with some Recruits and will get Some more in North Carolina—When the Pennsylvanians Come I am only to keep them a few
                            days which I will improve as well as I Can—Cavalry is Very necessary to us—I with Lauzun’s
                            Legion Could Come. I am sure He will Like to Serve with me, and as General Greene Gave me Command of the troops in this
                            State Lauzun might Remain with me in Virginia—if not Sheldon’s dragoons Might Be Sent—as to
                            Moylan I do not Believe he will be Ready Before a long time.
                        Was I any ways equal to the Ennemy, I would be extremely Happy in my present Command—But I am not Strong
                            Enough even to get Beaten. Governement in this state has no Energy, and laws Have no force—But I Hope this assembly will
                            put Matters upon a Better footing—I Had great deal of trouble to put the departements in a tolerable train. Our Expenses
                            were enormous, and yet we Can get Nothing. Arrangements for the present Seem to put on a Better face But for this
                            superiority of the Ennemy which will chace us where they please—They Can Over Run the Country and Untill the
                            Pennsylvanians arrive we are Next to Nothing in point of opposition to So Large a force—This Country Begins to Be as
                            familiar to me as Tappan and Bergen—our Soldiers are Hitherto very Healthy and I Have turned doctor to Regulate their
                            diet. 
                        Adieu, My dear general, let me Hear Some times from you. Your letters are a great Happiness to your
                            affectionate friend
                        
                            Lafayette
                        
                        
                            My Respects if you please to Mrs Washington and compliments to the family.
                            As I am for the present fixed in the command of the troops in this State, I Beg it as a great favor that
                                you will please to send me Clel Gouvion. Should a jonction Be made with General Greene He will act as my aid de
                            camp.
                        

                    